UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6350



MARGARET VIOLET JENKINS WILLIAMS,

                Petitioner - Appellant,

          v.


UNITED STATES OF AMERICA,

                Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cv-00152-JPB-JSK)


Submitted:   July 31, 2008                 Decided:   August 8, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret Violet Jenkins Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Margaret Violet Jenkins Williams appeals the district

court’s order adopting the magistrate judge’s recommendation and

denying Williams’ petition for a writ of mandamus.    The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied, and advised Williams that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Williams failed to file objections to the

magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.     Wells v. Shriners

Hosp., 109 F.3d 198, 201 (4th Cir. 1997); see also Thomas v. Arn,

474 U.S. 140 (1985).    Williams has waived appellate review by

failing to timely file specific objections after receiving proper

notice. Accordingly, although we grant Williams’ motion to proceed

on appeal in forma pauperis, we affirm the judgment of the district

court.




                                - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -